Case: 20-60798     Document: 00516269062         Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 6, 2022
                                  No. 20-60798
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   David Enriquez-Acuapa,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.



                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                BIA No. A205 006 035


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          David Enriquez-Acuapa, a native and citizen of Mexico, petitions for
   review of the Board of Immigration Appeals’s (BIA) decision dismissing his
   appeal from the Immigration Judge’s denial of his application for cancellation
   of removal. Enriquez-Acuapa argues that the BIA failed to address his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60798     Document: 00516269062           Page: 2   Date Filed: 04/06/2022




                                    No. 20-60798


   argument regarding whether the best interests of the child must be the
   primary factor considered in determining whether a petitioner has
   demonstrated an exceptional and extremely unusual hardship to a minor
   relative. Specifically, he claims that pursuant to Article 3 of the Convention
   on the Rights of the Child, the best interests of the child must be considered
   in determining whether a petitioner is entitled to cancellation of removal and
   that his position is supported by language in two Supreme Court cases.
          Despite Enriquez-Acuapa’s assertion to the contrary, the BIA
   considered and rejected his arguments in finding that unratified treaties and
   customary international law cannot create remedies beyond those provided
   by Congress and that it lacked jurisdiction to the extent that he argued that
   the Convention on the Rights of the Child affected the validity of the
   Immigration and Nationality Act. Moreover, the Convention on the Rights
   of the Child has not been ratified by the United States and therefore does not
   create a binding obligation. See Martinez-Lopez v. Gonzales, 454 F.3d 500, 502
   (5th Cir. 2006). Finally, because Enriquez-Acuapa does not challenge the
   determination that he failed to demonstrate an undue hardship to his
   qualifying relatives, he has abandoned any challenge to that determination.
   See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008). Enriquez-
   Acuapa does not show that the evidence compels a contrary result. See
   Guerrero Trejo v. Garland, 3 F.4th 760, 744 (5th Cir. 2021).
          The petition for review is DENIED.




                                         2